Citation Nr: 1409087	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO. 09-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1984 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional action is warranted with regard to the claim of entitlement to an initial disability rating in excess of 30 percent for a mood disorder.

The Board's previous March 2012 remand directives included a request to obtain outstanding VA treatment records.  While additional records were obtained, the claims file contains evidence that new outstanding VA treatment records exist.  Specifically, a November 2013 rating decision reflects that the RO reviewed VA treatment records dated between January 2012 and October 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Currently, the most recent VA treatment records associated with the file are from January 2012.  Therefore, the RO should obtain any outstanding VA treatment records since January 2012.

Additionally, the Veteran did not appear for a scheduled VA examination, requested in March 2012.  She also did not respond to a March 2012 request to provide additional information and release to obtain private medical records.  However, the claims file contains evidence that she may not have received notification of either the VA examination or the request for records.  This evidence includes a "return to sender" envelope from October 2012 and evidence from May 2012 that the RO was unable to contact the Veteran regarding her missed VA examination.  Additionally, a field examination report from December 2012 reflects an updated address for the Veteran.  As it is unclear whether the Veteran actually received the two notifications, the Board finds that the RO should attempt to reschedule the Veteran for a VA examination to evaluate the current nature and severity of her mood disorder.  The RO should also attempt to contact the Veteran and obtain a release for any private records she identifies.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records from the Denver VAMC, the Aurora CBOC, and any associated satellite clinics, dated from March 2012 to the present, as well as the report of any VA competency examination not yet associated with the claims file.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, the letter should request that the Veteran provide sufficient information and authorization to enable VA to obtain all relevant treatment records from Marylyn Cook and the Center for Individual, Couples and Family Therapy, and should be sent to the Veteran's address in Aurora, Colorado as noted on the field examination report in December 2012 or any other currently updated address.

3. Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her mood disorder.  The notice of examination should be sent to the Veteran's address in Aurora, Colorado as noted on the field examination report in December 2012 as well as any other currently updated address.  The claims folder, including a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

The examiner should specifically consider and address both the August 2009 VA mental health examination report and the August 2009 memorandum from Marilyn Cook of the Center for Individual, Couples and Family Therapy.

Also, if the Veteran has multiple psychiatric diagnoses, the examiner should identify those specific symptoms resulting from the Veteran's service-connected mood disorder, if it is possible to separate such symptoms from those resulting from any other nonservice-connected psychiatric disorders.

4. Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5. After completing the above development, and any other development deemed necessary, re-adjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


